DETAILED ACTION
Applicant’s Amendment filed on October 19, 2020 has been reviewed. 
Claims 19 and 20 are cancelled in the amendment.
Claim 21 is newly added in the amendment.
Claims 1, 5-6, 10 and 16 are amended in the amendment.
Claims 1-18 and 21 have been examined.

Examiner's Note
The Terminal Disclaimer was filed on October 19, 2020 overcomes the non-statutory obviousness-type double patenting rejection.

Claim Objections
Claim 16 is objected to because of the following informalities:  
In claim 16, at line 9, “wherein the one or more devices” should be changed to “wherein the set of one or more devices”.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 2, 7, 10, 13, 16, 17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Vasseur et al. (US 2015/0195176 A1), hereinafter referred to as Vasseur, in view of Smith et al. (US 2018/0124807 A1), hereinafter referred to as Smith.

With respect to claim 1, Vasseur teaches A method comprising: 
receiving, at a first time interval, device data associated with one or more devices coupled to a first network (transmitting an activity report indicating the activity of the subject nodes to report a list of the observed nodes which are active to the NMS 130, i.e. “management node,” or any other suitable application/device, para. 0058; the activity report 602 simply contain a list of active devices; the activity report 602 provide an indication of device activity within the predetermined period of observation time (X) [including at a first time interval], if X is equal to 25 ms, an “active” device is a device which has transmitted/requested/forwarded data within the last 25 ms, para. 00059; also see para. 0038), wherein the device data comprises data of one or more active devices coupled to the first network (when supporting managed services, e.g., remote infrastructure management (RIM), the end user requires that the status of each device is accurately detected, para. 0033; transmitting an activity report indicating the activity of the subject nodes to report a list of the observed nodes which are active to the NMS 130, i.e. “management node,” or any other suitable application/device, para. 0058; a plurality of node domains 302, in which reside the designated "subject" nodes 402, as well as the selected "observer" nodes 404 [a fist network: domain C:subject nodes], para. 0046; figs. 3 and 4B); 
receiving, at a second time interval, network traffic data associated with the first network at a device coupled to a second network (observing the network traffic stemming from the subject nodes  for a predetermined period of observation time [including at a second time interval], para. 0056; detecting network activity via traffic observation, e.g., by using Deep Packet Inspection (DPI) on traffic sent through a Field Area Router (FAR), is not be possible with "quiet" devices, para. 0033; a management device of a computer network receive data on one or more network traffic parameters, para. 0100; a plurality of node domains 302, in which reside the designated "subject" nodes 402, as well as the selected "observer" nodes 404 [a second network: domain A ROOT: NMS 130], para. 0046; figs. 3 and 4B); and 
determining, by a processing device (network management server (NMS), para. 0019), based on the network traffic data associated with the first network one or more devices that were coupled to the first network (after the observer nodes 404 observe the network traffic, or lack thereof, stemming from the subject nodes 402, the observer nodes 404 transmit an activity report 602 indicating the activity of the , wherein the determining based on the network traffic data is operative to determine one or more non-active devices associated with the first network (after the observer nodes 404 observe the network traffic, or lack thereof, stemming from the subject nodes 402, the observer nodes 404 transmit an activity report 602 indicating the activity of the subject nodes 402, the observer nodes 404 report a list of the observed nodes which are inactive to the NMS 130, i.e. "management node", para. 0058). 
Vasseur does not explicitly teach wherein the first time interval and the second time interval are independent;
However, Smith teaches wherein the first time interval and the second time interval are independent (determining the number of active devices using a Contention Window e.g. CW.sub.min=15 slot times [first time interval] and observing traffic typically use smaller contention windows [second time interval] of for example CWmin=5 and CWmin=9, para. 0094 [using window/interval for traffic smaller than/independent to window/interval for device data]) in order to improve the accuracy of the active device estimation as taught by Smith (para. 0091);
Therefore, based on Vasseur in view of Smith, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to 

With respect to claim 2, Vasseur teaches The method of claim 1, wherein the first network is a remote network from the processing device (the observation of traffic occurs at an area that is local to the subject nodes 402, e.g., in the surrounding network area, and remote from the NMS 130, i.e., a "management node,", para. 0047). 

With respect to claim 7, Vasseur teaches The method of claim 1 further comprising: 
storing information comprising a first data associated with the one or more active devices coupled to the first network and a second data associated with the one or more non-active devices associated with the first network (reporting a list of the observed nodes which are active and/or inactive to the NMS 130, i.e. "management node", para. 0058; the activity report 602 provide an indication of device activity within the predetermined period of observation time (X), if X is equal to 25 ms, an "active" device is a device which has transmitted/requested/forwarded data within the last 25 ms, whereas an "inactive" device is a device which has not transmitted/requested/forwarded data within the last 25 ms, para. 0059). 

With respect to claim 10, Vasseur teaches A system comprising: 
a memory (network management server, para. 0019 [including memory]); and 
a processing device (network management server, para. 0019 [including processor]), operatively coupled to the memory, to: 
receive, at a first time interval, device data associated with one or more devices coupled to a first network (transmitting an activity report indicating the activity of the subject nodes to report a list of the observed nodes which are active to the NMS 130, i.e. “management node,” or any other suitable application/device, para. 0058; the activity report 602 simply contain a list of active devices; the activity report 602 provide an indication of device activity within the predetermined period of observation time (X) [including at a first time interval], if X is equal to 25 ms, an “active” device is a device which has transmitted/requested/forwarded data within the last 25 ms, para. 00059; also see para. 0038), wherein the device data comprises data of one or more active devices coupled to the first network ((when supporting managed services, e.g., remote infrastructure management (RIM), the end user requires that the status of each device is accurately detected, para. 0033; transmitting an activity report indicating the activity of the subject nodes to report a list of the observed nodes which are active to the NMS 130, i.e. “management node,” or any other suitable application/device, para. 0058; a plurality of node domains 302, in which reside the designated "subject" nodes 402, as well as the selected "observer" nodes 404 [a fist network: domain C:subject nodes], para. 0046; figs. 3 and 4B)); 
receive, at a second time interval, network traffic data associated with the first network (observing the network traffic stemming from the subject including at a second time interval], para. 0056; detecting network activity via traffic observation, e.g., by using Deep Packet Inspection (DPI) on traffic sent through a Field Area Router (FAR), is not be possible with "quiet" devices, para. 0033; a management device of a computer network receive data on one or more network traffic parameters, para. 0100; a plurality of node domains 302, in which reside the designated "subject" nodes 402, as well as the selected "observer" nodes 404, para. 0046; figs. 3 and 4B); 
determine based on the network traffic data associated with the first network one or more devices coupled to the first network (after the observer nodes 404 observe the network traffic, or lack thereof, stemming from the subject nodes 402, the observer nodes 404 transmit an activity report 602 indicating the activity of the subject nodes 402, the observer nodes 404 report a list of the observed nodes which are active and/or inactive to the NMS 130, i.e. "management node", para. 0058; the data 502 consist of meter reads, and the data transmitted, requested, forwarded, or the like, by the corresponding device; such activity, e.g., data transmissions, requests, forwards, etc., treated as an indication that the corresponding device is "live", para. 0054); and
determine, based on the network traffic data and the device data, one or more non-active devices associated with the first network (after the observer nodes 404 observe the network traffic, or lack thereof, stemming from the subject nodes 402, the observer nodes 404 transmit an activity report 602 indicating the activity of the subject nodes 402, the observer nodes 404 report a 

Vasseur does not explicitly teach wherein the first time interval and the second time interval are independent;
However, Smith teaches wherein the first time interval and the second time interval are independent (determining the number of active devices using a Contention Window e.g. CW.sub.min=15 slot times [first time interval] and observing traffic typically use smaller contention windows [second time interval] of for example CWmin=5 and CWmin=9, para. 0094 [using window/interval for traffic smaller than/independent to window/interval for device data]) in order to improve the accuracy of the active device estimation as taught by Smith (para. 0091);
Therefore, based on Vasseur in view of Smith, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Smith to the system of Vasseur in order to improve the accuracy of the active device estimation as taught by Smith (para. 0091).

The system of claim 10, wherein the determination of the one or more non-active devices associated with the first network is based on the network traffic data and the device data (after the observer nodes 404 observe the network traffic, or lack thereof, stemming from the subject nodes 402, the observer nodes 404 transmit an activity report 602 indicating the activity of the subject nodes 402, the observer nodes 404 report a list of the observed nodes which are active and/or inactive to the NMS 130, i.e. "management node", para. 0058; the data 502 consist of meter reads, and the data transmitted, requested, forwarded, or the like, by the corresponding device; such activity, e.g., data transmissions, requests, forwards, etc., treated as an indication that the corresponding device is "live", para. 0054; the configuration of the particular liveness reporting system would determine how to treat such data receptions; a lack of activity, e.g., no evidence of data transmissions, requests, forwards, etc., may be treated as an indication that the corresponding device is "inactive.", para. 0055). 
Further, Smith teach the determination of the one or more devices is based on a comparison of the network traffic data and the device data (based on observing traffic using smaller contention windows is more efficient to process the statistics collected to determine the number of devices using a Contention Window, para. 0094) in order to improve the accuracy of the active device estimation as taught by Smith (para. 0091).
Therefore, based on Vasseur in view of Smith, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to 

With respect to claim 16, Vasseur teaches A non-transitory computer readable medium having instructions encoded thereon that, when executed by a processing device (network management server, para. 0019), cause the processing device to: 
	request, at a first time interval, device data associated with one or more devices coupled to the first network (transmitting an activity report indicating the activity of the subject nodes to report a list of the observed nodes which are active to the NMS 130, i.e. “management node,” or any other suitable application/device, para. 0058; the activity report 602 simply contain a list of active devices; the activity report 602 provide an indication of device activity within the predetermined period of observation time (X) [including at a first time interval], if X is equal to 25 ms, an “active” device is a device which has transmitted/requested/forwarded data within the last 25 ms, para. 00059; also see para. 0038);
send, at a second time interval, a request for network traffic data to a remote network (observing the network traffic stemming from the subject nodes  for a predetermined period of observation time [including at a second time interval], para. 0056; detecting network activity via traffic observation, e.g., by using Deep Packet Inspection (DPI) on traffic sent through a Field Area Router (FAR), , para. 0033; a management device of a computer network receive data on one or more network traffic parameters, para. 0100; a plurality of node domains 302, in which reside the designated a remote network: domain A ROOT: NMS 130], para. 0046; figs. 3 and 4B); 
receive the network traffic data (detecting network activity via traffic observation, e.g., by using Deep Packet Inspection (DPI) on traffic sent through a Field Area Router (FAR),, para. 0033; a management device of a computer network receive data on one or more network traffic parameters, para. 0100; observing the network traffic  stemming from the subject nodes  for a predetermined period of observation time [including at a second time interval], para. 0056; detecting network activity via traffic observation, e.g., by using Deep Packet Inspection (DPI) on traffic sent through a Field Area Router (FAR), is not be possible with "quiet" devices, para. 0033; a management device of a computer network receive data on one or more network traffic parameters, para. 0100; a plurality of node domains 302, in which reside the designated "subject" nodes 402, as well as the selected "observer" nodes 404 [a remote network: domain A ROOT: NMS 130], para. 0046; figs. 3 and 4B); and 
determine a set of one or more devices associated with the remote network based on the network traffic data (after the observer nodes 404 observe the network traffic, or lack thereof, stemming from the subject nodes 402, the observer nodes 404 transmit an activity report 602 indicating the activity of the subject nodes 402, the observer nodes 404 report a list of the observed nodes which are active and/or inactive to the NMS 130, i.e. "management node", para. 0058; the data 502 consist of meter reads, and the data may be transmitted, requested, forwarded, or the like, by the corresponding device; such activity, e.g., data transmissions, requests, forwards, etc., treated as an indication that the corresponding device is "live", para. 0054), wherein the one or more devices comprises one or more active devices associated with the remote network and one or more non-active devices associated with the remote network (after the observer nodes 404 observe the network traffic, or lack thereof, stemming from the subject nodes 402, the observer nodes 404 transmit an activity report 602 indicating the activity of the subject nodes 402, the observer nodes 404 report a list of the observed nodes which are active and inactive to the NMS 130, i.e. "management node", para. 0058). 
Vasseur does not explicitly teach wherein the first time interval and the second time interval are independent;
However, Smith teaches wherein the first time interval and the second time interval are independent (determining the number of active devices using a Contention Window e.g. CW.sub.min=15 slot times [first time interval] and observing traffic typically use smaller contention windows [second time interval] of for example CWmin=5 and CWmin=9, para. 0094 [using window/interval for traffic smaller than/independent to window/interval for device data]) in order to improve the accuracy of the active device estimation as taught by Smith (para. 0091);
Therefore, based on Vasseur in view of Smith, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Smith to the medium of Vasseur in order to improve the accuracy of the active device estimation as taught by Smith (para. 0091).

With respect to claim 17, Vasseur teaches The non-transitory computer readable medium of claim 16, wherein the processing device further to: store the set of one or more devices associated with the remote network (reporting a list of the observed nodes which are active and/or inactive to the NMS 130, i.e. "management node", para. 0058; the activity report 602 provide an indication of device activity within the predetermined period of observation time (X), if X is equal to 25 ms, an "active" device is a device which has transmitted/requested/forwarded data within the last 25 ms, whereas an "inactive" device is a device which has not transmitted/requested/forwarded data within the last 25 ms, para. 0059). 

With respect to claim 21, Vasseur teaches The system of claim 10, wherein the processing device further to store information comprising a first data associated with the one or more active devices coupled to the first network and a second data associated with the one or more non-active devices associated with the first network (reporting a list of the observed nodes which are active and/or inactive to the NMS 130, i.e. "management node", para. 0058; the activity report 602 provide an indication of device activity within the predetermined period of observation time (X), if X is equal to 25 ms, an "active" device is a device which has transmitted/requested/forwarded data within the last 25 ms, whereas an "inactive" device is a device which has not transmitted/requested/forwarded data within the last 25 ms, para. 0059).

Claims 3-6, 8-9, 11-12, 14-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Vasseur et al. (US 2015/0195176 A1), hereinafter referred to as Vasseur, in view of Smith et al. (US 2018/0124807 A1), hereinafter referred to as Smith, US 2012/0084262 A1), hereinafter referred to as Dwarampudi.

With respect to claim 3, Vasseur in view of Smith teaches The method of claim 1 as described above, 
Vasseur in view of Smith does not explicitly teach wherein the one or more non-active devices comprises a virtual machine. 
However, Dwarampudi teaches wherein the one or more non-active devices comprises a virtual machine (the VM life cycle management system 200 use APIs provided by the API component 256 to discover virtual machines, para. 0047; the VM life cycle management system 200 can create and maintain a data structure containing entries for virtual machines 110, as well as an indication of whether or not each virtual machine 110 is active and the last time the virtual machine 110 was found to be active, para. 0049) in order to provide virtual server protection, disaster recovery, access control and security as taught by Dwarampudi (para. 0002). 
Therefore, based on Vasseur in view of Smith, and further in view of Dwarampudi, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Dwarampudi to the method of Vasseur in view of Smith in order to provide virtual server protection, disaster recovery, access control and security as taught by Dwarampudi (para. 0002).

With respect to claim 4, Vasseur in view of Smith teaches The method of claim 1 as described above, 
wherein the first network is a cloud computing network. 
However, Dwarampudi teaches wherein the first network is a cloud computing network (the VM life cycle management system 200 detect idleness of VMware virtual machines, Microsoft hyper-v virtual machines, Amazon Cloud virtual machines, and other types of virtual machines, para. 0062) in order to provide virtual server protection, disaster recovery, access control and security as taught by Dwarampudi (para. 0002). 
Therefore, based on Vasseur in view of Smith, and further in view of Dwarampudi, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Dwarampudi to the method of Vasseur in view of Smith in order to provide virtual server protection, disaster recovery, access control and security as taught by Dwarampudi (para. 0002).

With respect to claim 5, Vasseur in view of Smith, and further in view of Dwarampudi teaches The method of claim 4 as described above, 
Further, Dwarampudi teaches wherein the device data associated with the one or more devices coupled to the first network is from a cloud management system (the VM life cycle management system 200 detect idleness of VMware virtual machines, Microsoft hyper-v virtual machines, Amazon Cloud virtual machines, and other types of virtual machines, para. 0062) in order to provide virtual server protection, disaster recovery, access control and security as taught by Dwarampudi (para. 0002). 


With respect to claim 6, Vasseur in view of Smith teaches The method of claim 1 as described above, 
Vasseur in view of Smith does not explicitly teach wherein the device data associated with the one or more devices coupled to the first network is from a hypervisor. 
However, Dwarampudi teaches wherein the device data associated with the one or more devices coupled to the first network is from a hypervisor (the VM life cycle management system 200 use APIs provided by the API component 256 to discover virtual machines, para. 0047; the VM life cycle management system 200 can create and maintain a data structure containing entries for virtual machines 110, as well as an indication of whether or not each virtual machine 110 is active and the last time the virtual machine 110 was found to be active, para. 0049) in order to provide virtual server protection, disaster recovery, access control and security as taught by Dwarampudi (para. 0002). 
Therefore, based on Vasseur in view of Smith, and further in view of Dwarampudi, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Dwarampudi to 
 
With respect to claim 8, Vasseur in view of Smith teaches The method of claim 1 as described above
Vasseur in view of Smith does not explicitly teach further comprising: 
initiating an action based on the data of one or more active devices coupled to the first network and data associated with the one or more non-active devices associated with the first network. 
However, Dwarampudi teaches further comprising: 
initiating an action based on the data of one or more active devices coupled to the first network and data associated with the one or more non-active devices associated with the first network (after determining that the virtual machine 110 has been idle for at least the first predefined period of time, at step 315 the VM life cycle management system 200 shuts down the idle virtual machine 110, para. 0052) in order to provide virtual server protection, disaster recovery, access control and security as taught by Dwarampudi (para. 0002). 
Therefore, based on Vasseur in view of Smith, and further in view of Dwarampudi, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Dwarampudi to the method of Vasseur in view of Smith in order to provide virtual server protection, disaster recovery, access control and security as taught by Dwarampudi (para. 0002).

 The method of claim 8 as described above, 
Further, Dwarampudi teaches wherein the action comprises changing network access of a non-active device (after determining that the virtual machine 110 has been idle for at least the first predefined period of time, at step 315 the VM life cycle management system 200 shuts down the idle virtual machine 110, para. 0052) in order to provide virtual server protection, disaster recovery, access control and security as taught by Dwarampudi (para. 0002).  
Therefore, based on Vasseur in view of Smith, and further in view of Dwarampudi, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Dwarampudi to the method of Vasseur in view of Smith in order to provide virtual server protection, disaster recovery, access control and security as taught by Dwarampudi (para. 0002).

With respect to claim 11, Vasseur in view of Smith teaches The system of claim 10 as described above
Vasseur in view of Smith does not explicitly teach wherein the processing device further to: 
initiate an action based on the data comprising the data of one or more active devices coupled to the first network and data associated with the one or more non-active devices associated with the first network.
However, Dwarampudi teaches wherein the processing device further to: 
initiate an action based on the data comprising the data of one or more active devices coupled to the first network and data associated with the one or more non-active devices associated with the first network (determining that a virtual machine 110 has been idle, the VM life cycle management system 200 intercept alerts transmitted with respect to the virtual machine 110, analyze the content of the alerts, and look for specific content in the alerts; if the VM life cycle management system 200 finds that the alerts contain the specific content, the VM life cycle management system 200 determine that the virtual machine 110 associated with the alerts has been idle for at least the first predetermined period of time, para. 0050) in order to provide virtual server protection, disaster recovery, access control and security as taught by Dwarampudi (para. 0002). 
Therefore, based on Vasseur in view of Smith, and further in view of Dwarampudi, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Dwarampudi to the system of Vasseur in view of Smith in order to provide virtual server protection, disaster recovery, access control and security as taught by Dwarampudi (para. 0002).
 
With respect to claim 12, Vasseur in view of Smith, and further in view of Dwarampudi teaches The system of claim 11 as described above, 
Further, Dwarampudi teaches wherein the action comprises sending a notification associated with the one or more non-active devices (determining that a virtual machine 110 has been idle, the VM life cycle management system 200 intercept alerts [notifications] transmitted with respect to the virtual machine 110, analyze the . 
Therefore, based on Vasseur in view of Smith, and further in view of Dwarampudi, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Dwarampudi to the system of Vasseur in view of Smith in order to provide virtual server protection, disaster recovery, access control and security as taught by Dwarampudi (para. 0002).

With respect to claim 14, Vasseur in view of Smith, and further in view of Dwarampudi teaches The system of claim 10 as described above, 
Vasseur in view of Smith does not explicitly teach wherein the first network is a cloud computing network. 
However, Dwarampudi teaches wherein the first network is a cloud computing network (the VM life cycle management system 200 detect idleness of VMware virtual machines, Microsoft hyper-v virtual machines, Amazon Cloud virtual machines, and other types of virtual machines, para. 0062) in order to provide virtual server protection, disaster recovery, access control and security as taught by Dwarampudi (para. 0002). 


With respect to claim 15, Vasseur in view of Smith teaches The system of claim 10 as described above, 
Vasseur in view of Smith does not explicitly teach wherein the processing device is part of a network access control (NAC) device. 
However, Dwarampudi teaches wherein the processing device is part of a network access control (NAC) device (each limited-feature device 522 and the full-featured system 524 comprise a communication module 504 for connecting to networks 588 and for initiating and conducting communications with other devices on the networks; the communication module 504 permits each limited-feature device 522 and the full-featured system 524 to perform authentication procedures [including using network access control device for authentication], para. 0109) in order to provide virtual server protection, disaster recovery, access control and security as taught by Dwarampudi (para. 0002). 
Therefore, based on Vasseur in view of Smith, and further in view of Dwarampudi, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Dwarampudi to 

With respect to claim 18, Vasseur in view of Smith teaches The non-transitory computer readable medium of claim 16 as described above, 
Vasseur in view of Smith does not explicitly teach wherein the processing device further to: initiate an action based on the set of one or more devices associated with the remote network. 
However, Dwarampudi teaches wherein the processing device further to: initiate an action based on the set of one or more devices associated with the remote network (after determining that the virtual machine 110 has been idle for at least the first predefined period of time, at step 315 the VM life cycle management system 200 shuts down the idle virtual machine 110, para. 0052) in order to provide virtual server protection, disaster recovery, access control and security as taught by Dwarampudi (para. 0002). 
Therefore, based on Vasseur in view of Smith, and further in view of Dwarampudi, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Dwarampudi to the medium of Vasseur in view of Smith in order to provide virtual server protection, disaster recovery, access control and security as taught by Dwarampudi (para. 0002).

Response to Arguments
Applicant’s arguments with respect to claims 1-18 and 21 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO HONG NGUYEN whose telephone number is (571)272-2666.  The examiner can normally be reached on Monday-Friday 8AM-4:30PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOON H. HWANG can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H.H.N/Examiner, Art Unit 2447                                                                                                                                                                                                        
February 17, 2021

/JOON H HWANG/Supervisory Patent Examiner, Art Unit 2447